Carlisle and Quillian, JJ.,
dissenting. We are of the opinion that the evidence submitted by the Nehi Corporation did not support the judgment rendered in its favor, for the reason that while it established that a part of the company’s income was derived from sales made from its Columbus, Georgia, office to customers without the State, it did not disclose whether these sales were made on unsolicited orders received from these customers at the Columbus, Georgia, office, or whether the sales were made on orders obtained through the labor of the company’s employees who solicited and obtained the orders.
la State of Georgia v. Coca Cola Bottling Co., 214 Ga. 316 (104 S. E. 2d 574), the Supreme Court held: “Were the taxpayer a corporation with its only office in which all its business of exporting cotton or other products is transacted located in Georgia, and, were all its income derived from shipments to all the nations of Europe upon orders mailed -to its office, and the *782goods shipped on terms of payment at point of destination, could it be reasonably contended that the shipper would not be liable for income from such operations? The answer is emphatically no. This taxpayer’s income is a direct parallel and unquestionably it is liable to- this State for income tax upon the net income derived from its entire business operations. Its business is done in Georgia and the destination or origin of its shipment in no wise alters this fact.”